                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
JOSEPH P. DEBIASE, III                                 :              3:19 CV 68 (RMS)
                                                       :
V.                                                     :
                                                       :
ANDREW SAUL,                                           :
COMMISSIONER                                           :
OF SOCIAL SECURITY1                                    :              DATE: OCT. 25, 2019
                                                       :
------------------------------------------------------ x

      RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
      COMMISSIONER, OR IN THE ALTERNATIVE, MOTION FOR REMAND FOR A
    HEARING, AND ON THE DEFENDANT’S MOTION FOR AN ORDER AFFIRMING THE
                       DECISION OF THE COMMISSIONER

        This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security [“SSA”] denying the plaintiff

disability insurance benefits [“SSDI”].

I.      ADMINISTRATIVE PROCEEDINGS

        On April 10, 2014, the plaintiff filed an application for SSDI, claiming that he had been

disabled since November 13, 2013, due to chronic leg and foot pain, chronic neck and back pain,

anxiety, depression and a learning disability. (See Certified Transcript of Administrative

Proceedings, dated April 23, 2019 [“Tr.”] 322-23, 373). The plaintiff’s application was denied

initially and upon reconsideration. (Tr. 174-77, 190-92). On August 10, 2016, a hearing was held

before Administrative Law Judge [“ALJ”] Ronald J. Thomas, at which the plaintiff and a



1
 The plaintiff commenced this action against Nancy A. Berryhill, as Acting Commissioner of Social Security. (Doc.
No. 1). On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Because Nancy A. Berryhill
was sued in this action only in her official capacity, Andrew M. Saul is automatically substituted for Nancy A.
Berryhill as the named defendant. See FED. R. CIV. P. 25(d). The Clerk of the Court shall amend the caption in this
case as indicated above.
vocational expert testified. (Tr. 75-107). The ALJ held a second hearing on July 25, 2017, at

which the plaintiff and another vocational expert testified. (Tr. 38-74).2 On September 27, 2017,

the ALJ issued an unfavorable decision denying the plaintiff’s claim for benefits. (Tr. 18-31). On

September 6, 2018, the Appeals Council denied the request, thereby rendering the ALJ’s decision

the final decision of the Commissioner. (Tr. 6-12; see Tr. 1-5).

         On January 11, 2019, the plaintiff filed his complaint in this pending action (Doc. No. 1),

and on January 22, 2019, the parties consented to the jurisdiction of a United States Magistrate

Judge. (Doc. No. 9). This case was transferred accordingly. On April 18, 2019, the plaintiff filed

his Motion to Reverse the Decision of the Commissioner (Doc. No. 14), with a brief (Doc. No. 14-

2 [“Pl.’s Mem.”]), exhibits (Doc. Nos. 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10), and

Statement of Material Facts (Doc. No. 14-1) in support. On July 16, 2019, the defendant filed his

Motion to Affirm, with brief (Doc. No. 18-1 [“Def.’s Mem.”]) and a Statement of Material Facts

(Doc. No. 18-1) in support.

         For the reasons stated below, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 14) is denied, and the defendant’s Motion to Affirm (Doc. No. 18) is

granted.

II.      FACTUAL BACKGROUND

         Two hearings were held in this case. The first was held on August 10, 2016, and the second,

supplemental hearing, was held on July 25, 2017, because the ALJ was “able to get . . . a 2014




2
  On May 5, 2017, the ALJ informed the plaintiff that he secured additional evidence for the record, namely, the
consultative examination from F. Scott Winstanley, Ph.D. (Tr. 418). He informed the plaintiff that he could request
“a supplemental hearing at which [he] would have the opportunity to appear, testify, produce witnesses, and submit
additional evidence and written or oral statements concerning the facts and law.” (Tr. 418). The plaintiff requested a
supplemental hearing, and it was held on July 25, 2017.


                                                          2
consultative exam[.]” (Tr. 40; see Tr. 418-19).3 On the date of the first hearing in 2016, the plaintiff

was thirty-nine years old (Tr. 78); he was forty years old at the second hearing. (Tr. 41). The

plaintiff was single and lived alone in an apartment below his parents. (Tr. 78, 100). He testified

that he could walk upstairs to his parents’ apartment but walking up the stairs “hurt[].” (Tr. 50).

           He completed high school (Tr. 79) and last worked in October 2013 as a yard man in a

scrap yard. (Tr. 79). Prior to working in the scrap yard, the plaintiff worked in a warehouse,

disassembling oxygen tanks for re-valving. (Tr. 80). Prior to that, he worked at Industrial Wrecking

where he “ran a jackhammer” for demolition work. (Tr. 80).

           The plaintiff testified that he was born with a problem with his left ankle, and, as he aged,

this problem made working “very difficult.” (Tr. 80; see Tr. 429 (October 7, 2013: “patient is

concerned he is going to lose his job because his pain prevents him from working at his normal

fast pace.”)). The plaintiff testified that his right leg and his back would hurt from his left ankle

condition because when his “ankle does not perform properly[, he would] have a wobble and weird

walk[,]” which, over time, caused pain. (Tr. 90-91; see Tr. 55). He did not take medication for

his leg and ankle pain. (Tr. 82-83). He went to a rehabilitation facility in 2014 for an addiction to

pain medication, so he stopped using prescribed pain medication. (Tr. 92). Over-the-counter pain

medication did not help. (Tr. 93). He preferred “to lay down and let it get better by itself.” (Tr.

82-83). He would lay down on a bed or recline in a chair for an hour or so with his left leg elevated.

(Tr. 99). Additionally, as the plaintiff testified, he had “severe anxiety issues” for which he would

take Ativan.            (Tr. 81-82; see Tr. 50 (experienced “full-blown panic attacks” “maybe like

twice/three times a week”)). He had attention deficient disorder, so it was difficult for him to

retain information. (Tr. 85, 53). He testified that he could not concentrate because of his anxiety,



3
    See note 2 supra.

                                                     3
and he could not perform routine/repetitive work. (Tr. 48). By his second hearing, in July 2017,

the plaintiff had been diagnosed with diabetes and prescribed Metformin. (Tr. 41). Additionally,

the plaintiff testified that he had carpal tunnel in both of his hands, but it was worse in his left hand

than in his right. (Tr. 48).

            At his first hearing, the plaintiff testified that he did not see a doctor often because he did

“not have a vehicle.” (Tr. 81). He did see his therapist, Dr. Jason Kiss, “twice a month or whenever

[he could] get an appointment.” (Tr. 82). At his second hearing, the plaintiff testified that he had

a truck. (Tr. 59). He was able to cook, clean, care for his personal hygiene, do laundry, perform

yard work, grocery shop, and drive. (Tr. 86-87). His parents would help him with his outside chores

and cleaning his apartment. (Tr. 100-01). He built model cars but would only work on them for

one or two hours before he would get a “massive headache” and numbness in his hands. (Tr. 56-

57, 94).4

III.        THE ALJ’S DECISION

            Following the five-step evaluation process,5 the ALJ found that the plaintiff last met the

insured status requirements through December 31, 2018 (Tr. 24), and that the plaintiff did not




4
    A vocational expert testified at each hearing. Their extensive testimony is addressed in Section IV. infra.

5
  First, the ALJ must determine whether the claimant is currently working. See 20 C.F.R. § 404.1520(a)(4)(i). If the
claimant is currently employed, the claim is denied. Id. If the claimant is not working, as a second step, the ALJ must
make a finding as to the existence of a severe mental or physical impairment; if none exists, the claim is also denied.
See 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant is found to have a severe impairment, the third step is to compare
the claimant’s impairment with those in Appendix 1 of the Regulations [the “Listings”]. See 20 C.F.R. §
404.1520(a)(4)(iii); Bowen v. Yuckert, 482 U.S. 137, 141 (1987); Balsamo v. Chater, 142 F.3d 75, 79–80 (2d Cir.
1998). If the claimant’s impairment meets or equals one of the impairments in the Listings, the claimant is
automatically considered disabled. See 20 C.F.R. § 404.1520(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the
claimant’s impairment does not meet or equal one of the listed impairments, as a fourth step, he will have to show that
he cannot perform his former work. See 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant shows he cannot perform his
former work, the burden shifts to the Commissioner to show that the claimant can perform other gainful work. See
Balsamo, 142 F.3d at 80 (citations omitted). Accordingly, a claimant is entitled to receive disability benefits only if
he shows he cannot perform his former employment, and the Commissioner fails to show that the claimant can perform
alternate gainful employment. See 20 C.F.R. § 404.1520(a)(4)(v); see also Balsamo, 142 F.3d at 80 (citations omitted).

                                                             4
engage in substantial gainful activity since November 13, 2013, the alleged onset date. (Tr. 24,

citing 20 C.F.R. § 404.1571 et seq.).

       At step two, the ALJ found that the plaintiff had the following severe impairments:

osteoarthopathy of the left foot/ankle; obesity; panic disorders; and opiate dependence. (Tr. 24,

citing 20 C.F.R. § 404.1520(c)). The ALJ concluded at step three that the plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 24-26, citing 20 C.F.R. §§

404.1520(d), 404.1525 and 404.1526). Specifically, the ALJ concluded that the claimant’s

impairments did not meet or medically equal Listings 1.02 (major dysfunction of a joint), or 12.06

(anxiety and obsessive-compulsive disorders) in that the plaintiff had a mild limitation in

understanding, remembering or applying information, a moderate limitation in interacting with

others, a mild limitation in concentrating, persisting or maintaining pace, and, a mild limitation in

adapting or managing oneself. (Tr. 25-26).

       The ALJ concluded that the plaintiff had the residual functional capacity [“RFC”] to

perform sedentary work as defined in 20 C.F.R. § 404.1567(a), except that he was capable of

simple, routine, repetitious work tasks that did not require teamwork, working closely with the

public, climbing of ropes, ladders or scaffolds, or left foot controls, but did involve occasional

interaction with the public, co-workers, or supervisors, occasional bending, balancing, twisting,

squatting, kneeling, crawling, and climbing. (Tr. 26-27). At step four, the ALJ concluded that the

plaintiff was unable to perform any of his past relevant work (Tr. 29, citing 20 C.F.R. § 404.1565),

but he retained the RFC to perform other work. (Tr. 30, citing 20 C.F.R. §§ 404.1569 and

404.1569(a)). The ALJ considered the vocational expert’s testimony that a person with the RFC

adopted by the ALJ could have performed the work of a “monitor[,]” “document preparer[,]” and



                                                 5
“addresser.” (Tr. 30). Accordingly, the ALJ concluded that the plaintiff was not under a disability

at any time from November 13, 2013, through the date of his decision. (Tr. 31, citing 20 C.F.R. §

404.1520(g)).

IV.    STANDARD OF REVIEW

       The scope of review of a Social Security disability determination involves two levels of

inquiry. First, the court must decide whether the Commissioner applied the correct legal principles

in making the determination. Second, the court must decide whether the determination is supported

by substantial evidence. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

The court may “set aside the Commissioner’s determination that a claimant is not disabled only if

the factual findings are not supported by substantial evidence or if the decision is based on legal

error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (citation & internal quotation marks

omitted); see also 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable mind

would accept as adequate to support a conclusion; it is more than a “mere scintilla.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (citation omitted); see Yancey v. Apfel, 145 F.3d 106, 111 (2d

Cir. 1998) (citation omitted). “The substantial evidence rule also applies to inferences and

conclusions that are drawn from findings of fact.” Gonzalez v. Apfel, 23 F. Supp. 2d 179, 189 (D.

Conn. 1998) (citing Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y. 1977)). However, the

court may not decide facts, reweigh evidence, or substitute its judgment for that of the

Commissioner. See Dotson v. Shalala, 1 F.3d 571, 577 (7th Cir. 1993) (citation omitted). Instead,

the court must scrutinize the entire record to determine the reasonableness of the ALJ’s factual

findings. See id. Furthermore, the Commissioner’s findings are conclusive if supported by

substantial evidence and should be upheld even in those cases where the reviewing court might




                                                6
have found otherwise. See 42 U.S.C. § 405(g); see also Beauvoir v. Chater, 104 F.3d 1432, 1433

(2d Cir. 1997) (citation omitted); Eastman v. Barnhart, 241 F. Supp. 2d 160, 168 (D. Conn. 2003).

V.     DISCUSSION

       As an initial matter, the plaintiff argues that the ALJ was not properly appointed and lacked

authority to hear and decide this claim. (Pl.’s Mem. at 20-23). The plaintiff also claims that the

administrative record was not developed as the ALJ “took no steps whatsoever to obtain medical

source statements from Dr. [Jason] Kiss and/or Dr. [Shyla] Muriel detailing on a function-by-

function basis exactly what [the plaintiff] could and could not do.”          (Pl.’s Mem. at 1-3).

Specifically, the plaintiff contends that the treatment records do not evidence the effects that the

plaintiff’s multiple conditions had on his function-by-function abilities. (Pl.’s Mem. at 6). In

addition, he maintains that there are no contemporaneous treatment records from Griffin Faculty

Practice prior to January 15, 2017 and no records relating to the plaintiff’s regular treatment

sessions with Dr. Kiss. (Pl.’s Mem. at 6). The plaintiff argues also that his claims of pain were not

considered in a “meaningful manner.” (Pl.’s Mem. at 18-19). Finally, the plaintiff argues that the

ALJ erred at step five. (Pl.’s Mem. at 10-18).

       A.      ALJ’S AUTHORITY TO PRESIDE OVER THIS CASE

       The plaintiff seeks a remand of this case under Lucia v. Securities and Exchange

Commission, 138 S. Ct. 2044 (2018), on the ground that the ALJ was an inferior officer who was

not properly appointed under the United States Constitution’s Appointments Clause at the time of

the hearing, and thus, did not have the legal authority to preside over this matter or to issue a

decision. (Pl.’s Mem. at 20-23).

       In Lucia, which was decided on June 21, 2018, the United States Supreme Court [“Supreme

Court”] held that a “timely challenge” may be made to the “constitutional validity” of the



                                                 7
appointment of an officer during the administrative process. See Lucia, 138 S. Ct. at 2055. The

Court explained that the remedy for a timely challenge to the constitutional validity of the

appointment of an ALJ who adjudicates a case is a “new ‘hearing before a properly appointed’

official.” Id. (quoting Ryder v. United States, 515 U.S. 177, 182-83 (1995)). The rehearing must

be heard by a new, “properly appointed” ALJ. Id.

       On July 10, 2018, the President of the United States issued an Executive Order stating that:

“perhaps all––ALJs are ‘Officers of the United States’ and thus subject to the Constitution’s

Appointments Clause, which governs who may appoint such officials.” Exec. Order No. 13843,

83 Fed. Reg. 32755 (July 10, 2018). On July 16, 2018, the Acting Commissioner of Social Security

ratified the appointments of all SSA ALJs and approved those appointments as her own, thereby

remedying the issue identified in Lucia. See Social Security Emergency Message (EM) 18003

REV 2, § B (available at: https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM);

Social Security Ruling 19-1p, 2019 WL 1324866 (S.S.A. Mar. 15, 2019).

       As Judge Robert F. Kelly from the Eastern District of Pennsylvania noted, the agency most

impacted by Lucia is the SSA. See Marchant on behalf of A.A.H. v. Berryhill, No. CV 18-0345,

2019 WL 2268982, at *2 (E.D. Pa. May 28, 2019) (multiple citations omitted). In the wake of

Lucia, “courts have struggled to interpret what constitutes a ‘timely challenge’ during SSA

proceedings.” Id. at *2. The vast majority of courts have interpreted an Appointments Clause

challenge to an ALJ in an SSA case to be “timely” if the challenge is raised during the

administrative process. See Bonilla-Bukhari v. Berryhill, 357 F. Supp. 3d 341, 351 (S.D.N.Y. Mar.

4, 2019) (collecting cases). Conversely, there are a limited number of courts, led by the decision

in Bizarre v. Berryhill, 364 F. Supp. 3d 418 (M.D. Pa. 2019), that have rejected the restrictive

interpretation of Lucia, holding that an Appointments Clause challenge cannot be waived by



                                                8
failing to raise it at the administrative level. See Marchant, 2019 WL 2268982, at *3 (collecting

cases).

          Directed by the Supreme Court’s clear language in Lucia, this Court concludes that an

Appointments Clause challenge may not be raised for the first time on appeal to the district court.

Such a challenge must be raised at some point in the administrative proceedings. See Lucia, 138

S. Ct. at 2055 (stating ‘“one who makes a timely challenge to the constitutional validity of an

officer who adjudicates his case’ is entitled to relief.”). In reaching this conclusion, this Court

adopts the view of almost all of the courts to address the issue; indeed, this holding is in line with

the decisions published in our Circuit thus far. See, e.g., Nestor v. Comm’r of Soc. Sec., 19 CV 580

(BNC), 2019 WL 4888649, at *2-3 (E.D.N.Y. Oct. 3, 2019); McMorris v. Comm’r of Soc. Sec.,

No. 6:18 CV 6118 (DB), 2019 WL 2897123, at *9-11 (W.D.N.Y. Jun. 26, 2019); Johnson v.

Berryhill, No. 3:17 CV 1651 (VAB), 2019 WL 1430242, at *13-14 (D. Conn. Mar. 29, 2019);

Bonilla-Bukhari, 357 F. Supp. 3d at 350 (noting that district courts within the Second Circuit have

held that the failure to raise an issue with the ALJ waives judicial review, and acknowledging

agreement with “the vast majority of courts that have considered this issue following Lucia and

have concluded that exhaustion before the ALJ is required.”); Lobbe v. Berryhill, 17 Civ. 5589

(HBP), 2019 WL 1274941, at *19-20 (S.D.N.Y. Mar. 20, 2019). Accordingly, the Court rejects

the plaintiff’s claim that this case must be remanded on this ground.

          B.     DUTY TO DEVELOP THE RECORD

          On appeal, this Court must “conduct a plenary review of the administrative record to

determine if there is substantial evidence, considering the record as a whole, to support the

Commissioner’s decision and if the correct legal standards have been applied.” Moran v. Astrue,

569 F.3d 108, 112 (2d Cir. 2009) (citation & internal quotations omitted). The issue of whether



                                                  9
an ALJ has satisfied his obligation to develop the record is one that “must be addressed as a

threshold issue.” Downes v. Colvin, No. 14 CV 7147 (JLC), 2015 WL 4481088, at *12 (S.D.N.Y.

July 22, 2015).

         A “hearing on disability benefits is a non-adversarial proceeding,” and as such, “the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996) (citation omitted). This duty exists even when, as in this case, the

claimant is represented by counsel. Id. (citation omitted); see also Burgess, 537 F. 3d at 128. The

regulations provide that the medical reports ‘“should include . . . [a] statement about what you can

still do despite your impairment[.]’” Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir.

2013) (quoting 20 C.F.R. §§ 404.1513(b)(6), 416.913(b)(6) (emphasis added and alterations

omitted)). 6 However, as the Second Circuit also acknowledges, “remand is not always required

when an ALJ fails in his duty to request opinions, particularly where . . . the record contains

sufficient evidence from which an ALJ can assess the [claimant’s] residual functional capacity.”

Tankisi, 521 F. App’x at 34; see also Downes, 2015 WL 4481088, at *15 (holding that remand is

not necessary when the record contains sufficient information from which the ALJ can assess a

claimant’s RFC, and when the record contains as assessment of a claimant’s limitations from at

least one treating physician), (citing Tankisi, 521 F. App’x at 34); see Swiantek v. Comm’r Soc.

Sec., 588 F. App’x 82, 84 (2d Cir. 2015) (summary order) (“Although the Social Security

regulations express a clear preference for evidence form the claimant’s own treating physician



6
  See also 20 C.F.R. § 404.1520b (now providing that an ALJ may, but is not obligated to recontact a treating physician,
and providing for such measures only when the existing record evidence is inconsistent or insufficient to make a
disability determination); see 77 Fed. Reg 10, 651-01 (promulgating new regulations, effective March 26, 2012,
amended 20 C.F.R. § 404.1512 to remove former subsection (e)). “While this amendment has given the ALJ greater
flexibility in determining how to obtain additional information, it has not eliminated the ALJ’s obligation to develop
the record when additional information is needed due to the vagueness, incompleteness, or inconsistency of the treating
source’s opinion.” Moreau v. Berryhill, No. 3:17 CV 396(JCH), 2018 WL 1316197, at *11 n.6 (D. Conn. Mar. 14,
2018) (multiple citations omitted).

                                                          10
over the opinion rendered by the consultative examiner . . . , this [c]ourt does not always treat the

absence of a medical source statement from claimant’s treating physicians as fatal to the ALJ’s

determination.”).

        As the Second Circuit has held, “it is not per se error for an ALJ to make a disability

determination without having sought the opinion of the claimant's treating physician[.]” Sanchez

v. Colvin, No. 13 CV 6303 (PAE), 2015 WL 736102, at *5 (S.D.N.Y. Feb. 20, 2015) (discussing

how Tankisi reconciled seemingly competing directives in the SSA’s regulations as to the need for

seeking a treating physician’s opinion) (citing Tankisi, 521 F. App’x at 33-34); see also Pellam v.

Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (summary order). Moreover, remand is not necessary

when there are no obvious gaps in the record precluding the ALJ from properly assessing the

claimant’s RFC. As the court explained in Sanchez, 2015 WL 736102, at *5, Tankisi held that the

issue as to whether a treating physician’s opinion is necessary “focuses on circumstances of the

particular case, the comprehensiveness of the administrative record, and, at core, whether an ALJ

could reach an informed decision based on the record[.]” Id.

        The plaintiff argues that there are no records relating to the plaintiff’s regular treatment

sessions with Dr. Kiss at BH Care, and, in light of the ALJ’s conclusion that the plaintiff’s anxiety

disorder was a “severe impairment[,]” (Tr. 24), such records were necessary to determine whether

the plaintiff’s anxiety imposed more than a minimal restriction on his ability to work. (Pl.’s Mem.

at 6-7). The Court agrees that additional records would be helpful to determine whether the

plaintiff’s anxiety imposed more than a minimal restriction on his ability to work, but there is no

evidence that such additional records exist or that there is a gap in the record that the ALJ had an

obligation to fill.




                                                 11
       This record reflects that the ALJ afforded the plaintiff’s attorney multiple opportunities to

submit additional evidence that would support his claim (see Tr. 210-11, 235, 269, 273-74, 296-

97), and then attempted to subpoena evidence himself, to no avail. On May 16, 2016, three months

prior to the first hearing, the ALJ specifically advised the plaintiff: “If you are aware of or have

more evidence, such as recent records, reports, or evaluations, you must inform me about it

or give it to me no later than 5 business days before the date of the hearing.” (Tr. 210

(emphasis in original); see also Tr. 273-74, 296-97 (June 26 and July 21, 2017 notices with the

same notice)). As the ALJ recited in his decision, at the 2016 hearing, the plaintiff’s counsel

informed the ALJ that six months’ worth of medical records were missing from BH Care, and that

he had written to the provider to request additional updated information. (Tr. 21; see Tr. 105-06).

The ALJ left the record open for an additional 30 days (see Tr. 106), but as of September 15, 2016,

none were received. (Tr. 21). On September 15, 2016, the ALJ sent a letter to plaintiff’s counsel

informing him as follows:

       I held the record open subsequent to the hearing . . . so that you could submit
       additional evidence. You neither submitted such evidence nor sent a request for
       more time.

       If you do not send the evidence, request additional time, or satisfactorily explain
       why you cannot submit the requested evidence, within 10 days of the date of this
       letter, I will make my decision based on the available evidence.

(Tr. 415).

       The ALJ attempted then to “obtain these records in a request sent to BH Care in November

2016.” (Tr. 21; see Tr. 416-17). “Having received no reply, the [ALJ] issued a subpoena,” but, as

of the date of the decision, no records were sent. (Tr. 21; see Tr. 263-66). The plaintiff argues that

the time period sought in the subpoena was not sufficiently broad because the ALJ only requested

records from March 1, 2016 to the present. This is not, however, a situation in which a limited



                                                 12
number of records were produced in response to the subpoena, thus suggesting that more records

could exist and would have been produced if requested. BH Care did not respond to the subpoena,

so no records––no records from March 1, 2016 to the present, or from any other dates–– were

submitted. Moreover, the record lacks support for the plaintiff’s contention that more records exist.

        The plaintiff testified at his hearing that he saw his “doctor when [he] [got] a chance, but

[he had not] been able to keep up with some appointments because [he did] not have a vehicle[,]”

and, although he had not seen any doctors for his leg and ankle pain in the prior year and a half,

he had seen his therapist, Dr. Kiss, “maybe twice a month or whenever [he could] get an

appointment.” (Tr. 81-82). Thus, it is far from clear, based on the plaintiff’s own testimony, that

there are additional treatment records. Additionally, the records from Dr. Kiss do not suggest that

other records exist.

        The first record from Dr. Kiss is dated March 24, 2015, when he performed a mental health

clinical assessment of the plaintiff.7 (Tr. 575-81). At that time, the plaintiff reported feeling

depressed and anxious, with “anxiety attacks out of the blue.” (Tr. 575). He had a prescription

for Ativan, and he reported taking that for the previous year. (Tr. 575). The plaintiff reported that

he avoided “things that may trigger a panic attack, such as confined areas and crowds of people.”

(Tr. 575). He reported graduating high school, but “in a special needs program.” (Tr. 579). He

denied a history of substance abuse or drug treatment. (Tr. 576, 579). Dr. Kiss assessed the

plaintiff with Axis I diagnoses of Major Depressive Disorder, Recurrent, Moderate, and Panic

Disorder. (Tr. 580). A psychiatric evaluation was scheduled nearly six months later, in September

2015. (Tr. 580).




7
 Two weeks prior, the plaintiff went to the emergency room at Griffin Hospital for complaints of nausea and left arm
soreness. (Tr. 584-602). The diagnosis was a panic attack. (Tr. 589).

                                                        13
       On May 27, 2015, the plaintiff presented to Cornell Scott-Hill Health Center Behavioral

Health for a Mental Health/Substance Abuse Evaluation as a “self-referr[al] for opiate detox.” (Tr.

682; see Tr. 682-755). The plaintiff reported using six-to-eight bags of heroin daily by inhalation,

and a history of using unprescribed Percocet for his chronic leg pain. (Tr. 682, 684, 694).

Additionally, “[a]ccording to [the] triage note, withdrawal symptoms reported included

nervousness, pupil dilation, nausea, and restlessness.” (Tr. 682). The plaintiff reported that he

began using heroin and Percocet at age 37 (i.e., at some point after March 25, 2014). (Tr. 682).

He also reported a history of depression with no prescribed medication, and generally feeling “just

sad.” (Tr. 691, 694). He was discharged from the program four days later, on May 30, 2015, after

two appointments. (Tr. 693).

       As scheduled back in March 2015, on September 9, 2015, the plaintiff underwent an Initial

Psychiatric Evaluation at BH Care. (Tr. 757-63). The plaintiff reported that he had “bad

depression[,]” decreased focus, “bad anxiety,” anhedonia, low energy, no motivation, reduced

ability to retain information, decreased sleep, feelings of hopelessness, worthlessness and guilt,

mood swings, racing thoughts at times, impulsivity, and, “social anxiety ––can’t date.” (Tr. 757).

He reported that he graduated high school, but received special education for a learning disability,

and when he was 22, while working as a bouncer at a bar, he was in a fight and received court-

ordered anger therapy. (Tr. 757). He was well groomed, his judgment was intact, his thought

content was normal and appropriate, his thought process was racing, he was oriented, but did not

know the date, his attention and concentration were impaired “always[,]” and he was anxious. (Tr.

759). He was taking Cymbalta and Clonidine, and his diagnoses were major depressive disorder,

panic disorder, rule out social anxiety, childhood diagnosis of attention deficit disorder [“ADD”],

and learning disability, not otherwise specified. (Tr. 760). The clinician noted that the plaintiff



                                                14
had the “recent stressors of construction job loss [and] inability to retrain for computer or desk

work [due to] [decreased] cognition/retention of infor[mation] [and] ADD [symptoms],

impairment to walking [with] fused [left] ankle (spontaneous, not surgical).” (Tr. 760 (emphasis

in original)).

        The plaintiff was seen for medication management at BH Care on September 20, 2015 (Tr.

764) and February 29, 2016 (Tr. 770). There is no reason to believe there are missing treatment

records from this six-month period, which plaintiff’s counsel addressed at the hearing, in light of

the February 29, 2016 record in which the provider noted that the plaintiff “has not been seen since

Sept. [2015],” and the plaintiff was advised to “keep BH Care appts (appointments).” (Tr. 770).

        Moreover, a review of the treatment records from Griffin Faculty Practice Plan, Inc.

[“Griffin Faculty Practice”] do not suggest there are gaps in the record. The first treatment record

from Griffin Faculty Practice is dated January 15, 2015, when the plaintiff was seen by Dr. Shyla

Muriel for fainting spells and left ankle pain radiating to his hip. (Tr. 547-50; see also Tr. 656-

57). Prior to that appointment, the plaintiff was seen at the emergency room on September 21,

December 1 and December 25, 2014 for light headedness, shortness of breath, nausea and left arm

pain. (Tr. 471-94, 495-543; see Tr. 558 (On December 1, 2014, the plaintiff noted that he took “2

Percocet tabs for his dental.”)). A cardiac cause was ruled out, and on December 25, 2014, the

diagnosis was “generalized anxiety disorder.” (Tr. 543; see also Tr. 437 (clinical impression

“lightheadness” and “anxiety [Not Otherwise Specified]”)). Thus, when the plaintiff was seen by

Dr. Muriel, she evaluated him in light of this history. Dr. Muriel noted that the plaintiff had a “left

foot deformity and ha[d] abnormal limping gait, for which he had to compensate.” (Tr. 547). On

examination, the plaintiff was obese and had limited ambulation. (Tr. 548). Dr. Muriel opined that

the plaintiff’s heart palpitations were “most likely anxiety induced[] PVC’s [Premature Ventricular



                                                  15
Contractions].” (Tr. 549). She referred the plaintiff for physical therapy and for a podiatry consult.

(Tr. 549; see Tr. 544, 573-74l; see also Tr. 766-68 (podiatry records)).

       The plaintiff argues that the references in that record to the plaintiff’s complaints “last

reviewed 9/15/2014” suggests that “records from prior to 1/15/15 may reasonably be expected to

exist.” (Pl.’s Mem. at 6 n.17). The plaintiff’s treatment records with Dr. Muriel, and at Griffin

Faculty Practice, however, do not reflect specialized treatment for this ankle impairment which

might suggest earlier treatment records reflecting the same. The plaintiff was seen by Dr. Muriel

again on May 7, 2015 (R. 659-661) for cough-and-cold symptoms. (Tr. 659-61), and a week later,

he was seen at the Griffin Faculty Practice for gastrointestinal conditions. (Tr. 662-64, 671; see

Tr. 676-80). There is no reason to believe that there are additional records and that such records

relate to the plaintiff’s left ankle or leg condition. This conclusion is supported further by the

plaintiff’s testimony at his 2016 hearing that he had not seen a doctor for his left ankle or leg in

approximately a year and a half (which would have been February 2015) (Tr. 81-82), and when

asked at the hearing if there were additional records missing, the plaintiff did not speculate that

these earlier records that he now references were missing. The ALJ does not have a duty to secure

records based on an unarticulated speculation and no evidence of a gap in the record.

       Ultimately, after the ALJ’s decision, the plaintiff did secure additional records from Dr.

Muriel, but all of these records were from 2016 and 2017 and were considered by the Appeals

Council. (See Tr. 108-40). Additionally, the defendant is correct that, to the extent that the plaintiff

claims his left ankle condition “worsened over time” (Tr. 46-47; see Tr. 429 (October 2013 report

that the plaintiff had the ankle pain for 20 years but it had worsened in the previous 8 years); Tr.

431 (as of October 7, 2013, the plaintiff “clearly needs surgical intervention” but the plaintiff

elected not to undergo surgery due to the risks)), the 2016 and 2017 records would be most



                                                  16
pertinent. These records, however, do not demonstrate a worsening of his condition, but rather,

evidence primary care for a rash (Tr. 128-30) and medical care for diabetes, hypertension and

obesity. (Tr. 109-27, 131-34).

         B. THE ALJ PROPERLY ASSESSED THE PLAINTIFF’S COMPLAINTS OF PAIN
            AND SUBSTANTIAL EVIDENCE SUPPORTS THE RFC FINDING

         Cumulatively, the records before the ALJ, and the testimony from the plaintiff, support the

ALJ’s RFC assessment. The ALJ concluded that the plaintiff’s anxiety was a severe impairment,

but it did not meet listing 12.06 as the plaintiff had only a mild limitation in understanding,

remembering or applying information, a moderate limitation in interacting with others, a mild

limitation in concentrating, persisting or maintaining pace, and, a mild limitation in adapting or

managing oneself. (Tr. 25-26). As the ALJ noted in his decision, upon testing by F. Scott

Winstanley, Ph.D., the plaintiff’s overall intelligence was low average range, and his working

memory was in the average range. (Tr. 25, See Tr. 773).8 The ALJ found that the plaintiff had

moderate limitations in interacting with others, in that the plaintiff testified that he avoided crowds,

areas with noise, and the grocery store due to his anxiety. (Tr. 25; see Tr. 525). The record also

reflects that the plaintiff reported to Dr. Kiss that he had “excellent friends and [he was] getting

more than enough social support[]” (Tr. 579), and, although the plaintiff had a depressed mood,

his affect was “bright” and he was seen “joking [with] peers in [the] waiting room[]” at BH Care.

(Tr. 764). The ALJ considered the plaintiff’s hobby of putting together model cars before

concluding that the plaintiff had mild limitations in concentrating, persistence or maintaining pace



8
  In addition to the mental health treatment records discussed above, the ALJ had the benefit of a psychological report
from the consultative examination with Dr. Winstanley on October 11, 2014. (Tr. 771-82). The plaintiff reported to
Dr. Winstanley that he had a “longstanding history of anxiety and panic attacks which can be very debilitating[,]” and
that his “last panic attack was yesterday[,]” but he “refuse[d] to go to outpatient psychotherapy, as he stated it does
not help.” (Tr. 771). He denied a history of substance abuse. (Tr. 771). He reported that he was unable to work
because of the “bone collusion in his left an[k]le which can interfere with his ability to perform physical labor jobs,
and, because he has anxiety with frequent panic attacks, and learning problems that began as a child.” (Tr. 771-72).

                                                          17
(Tr. 25). Additionally, the ALJ noted appropriately the plaintiff’s self-referral to the opiate detox

program as evidence of his ability to manage himself (Tr. 26), and the plaintiff testified that he

was able to cook, clean, care for his personal hygiene and do laundry. (Tr. 86-87).

       Moreover, there are other medical records relating to the plaintiff’s foot and leg pain that

the ALJ considered, which support the ALJ’s RFC determination that the plaintiff could perform

sedentary work with limitations. (Tr. 26-29; see Tr. 428-35, 574). Treatment records from Dr.

William Cimino in October 2013 revealed reduced range of motion “in all planes[,]” difficulty

walking, and a “complex pathology” that would require surgery, but the plaintiff “decided to defer

surgical intervention.” (Tr. 430, 433-34). Additionally, the ALJ had the benefit of a consultative

examination by Dr. Joseph Guarnaccia and APRN Patricia Garrett. (Tr. 450-55). Consistent with

Dr. Cimino’s findings, the consultative examiners concluded that the plaintiff had decreased range

of motion and pain in his cervical and lumbar spine areas, both shoulders, both hips, both knees,

and the left ankle and foot. (Tr. 453). He tested positive for bilateral carpal tunnel syndrome, and

he had 0/5 muscle strength in his left foot. (Tr. 453). He was described as “obese and slow

moving[,]” and he had “difficulty with position changes and donning and doffing footwear.” (Tr.

451). He had limitations in bending because of low back pain. (Tr. 453). The plaintiff, however,

testified at the 2016 hearing that he had not sought treatment or seen a doctor for his ankle or leg

impairment in approximately 18 months, due to a lack of transportation, even though he was able

to get to appointments for his mental health care. (Tr. 81-82).

       The consultative examination from Dr. Guarnaccia and APRN Garrett reflects that the

plaintiff had “weak” grip strength and “pain[] bilaterally[,]” and that he tested “positive bilaterally

for carpal tunnel syndrome.” (Tr. 452). He testified that he built model cars but would only work

on them for one or two hours before he would get a “massive headache” and numbness in his



                                                  18
hands. (Tr. 56-57, 94). The plaintiff, however, was able to cook, clean, care for his personal

hygiene, do laundry, perform some yard work, grocery shop, and drive. (Tr. 86-87). Moreover,

the plaintiff did not seek treatment for carpal tunnel, but rather accepted the condition as something

that is “just . . . always going to be there.” (Tr. 94). Accordingly, the ALJ did not err in failing to

include this limitation in his RFC.

       D.      STEP FIVE ANALYSIS

       The plaintiff argues that the ALJ’s step five findings were unsupported as the ALJ did not

reference the vocational expert’s testimony from the first hearing or account for the fact that it was

based on a different hypothetical posed by the ALJ. (Pl.’s Mem. at 10-11). Additionally, the

vocational experts identified vastly different numbers of jobs available for the job of a Surveillance

System Monitor (3,000 identified by Calandra versus 130,000 identified by Hall). (Tr. 104 and

62).

       At the first hearing, held on August 10, 2016, the vocational expert, Edmond Calandra,

described the plaintiff’s past work as a jackhammer operator as heavy and unskilled work; his

work as a salvage yard man as medium and unskilled work; and his work as a warehouse worker

as medium and unskilled work. (Tr. 102).

       The ALJ then posed two hypotheticals. (Tr. 103-04).             In the first hypothetical, the

individual was limited to sedentary level exertion, and unable to consistently stay on task for more

than eighty percent of the time in the work place. (Tr. 103). The vocational expert testified that

such an individual would be unable to perform the plaintiff’s past work and unable to perform any

other work. (Tr. 103). In the second hypothetical, the individual was limited to sedentary level

exertion, could not use left or right foot controls, could occasionally balance, bend, crawl, twist,

squat, kneel and climb, but could not climb ropes, ladders or scaffolds, and was capable of



                                                  19
repetitious, routine simple work that did not require team work or did not require working closely

the public. (Tr. 1003-04). The vocational expert testified that, based on that second hypothetical,

the individual could perform the work of a Jewelry Painter, with 5,600 jobs nationally and 75 in

Connecticut; a Jewelry Stringer, with 5,000 jobs nationally and 75 in Connecticut; and, a Security

Surveillance Monitor, with 3,000 jobs nationally and 100 in Connecticut. (Tr. 104). If such an

individual was limited further by less than frequent reaching, handling and fingering, such an

individual could not perform the work of a Jewelry Painter or Jewelry Stringer. (Tr. 105).

       At the second hearing, the vocational expert, Richard Barry Hall, testified that the

plaintiff’s past relevant work as a salvage handler and warehouse worker were classified as

“material handler” work which is classified as medium exertion work by the DOT, with one of the

jobs performed at the medium level and one performed at the very heavy level, which would be a

deviation from the DOT description. (Tr. 60). The jackhammer operator job was classified as a

“general laborer[,]” which is described in the DOT as medium exertion level work, but which was

performed at the heavy level. (Tr. 60). The vocational expert testified that a person limited to

sedentary exertional level who is unable to complete tasks from beginning to end on a consistent

competitive basis in the workplace due to various physical and mental limitations would be

precluded from the plaintiff’s past work as found in the DOT, and there would not be other work

available. (Tr. 61). He then testified, in response to a second hypothetical, that an individual who

was limited to sedentary exertion level work, capable of performing simple, routine, and

repetitious work that does not require teamwork or working closely with the public, and involves

occasional interaction with co-workers, the public and supervisors, and occasional bending,

balancing, twisting, squatting, kneeling, crawling and climbing, but no climbing of ropes, ladders

and scaffolds, and no left foot controls, could not perform the plaintiff’s past relevant work, but



                                                20
could perform other work. (Tr. 61-62). Specifically, he testified that such a person could perform

the work of a monitor, with 130,000 jobs nationally and 1,200 jobs regionally; a document

preparer, with 115,000 jobs nationally and 1,100 jobs regionally; and, an addresser, with 120,000

jobs nationally, and 1,100 jobs regionally. (Tr. 62).                 If reaching, handling and fingering were

limited to occasional, all of those jobs would be precluded. (Tr. 64).

          “At Step Five, the Commissioner must determine that significant numbers of jobs exist in

the national economy that the claimant can perform.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d

Cir. 2014) (citing 20 C.F.R. §§ 404.1560(a)(4)(v), 416.920(a)(4)(v)). “An ALJ may make this

determination either by applying the Medical Vocational Guidelines or by adducing testimony of

a vocational expert.” Id. The plaintiff argues that there was no limitation to account for the

plaintiff’s frequent need for urination, resulting in him being off-task ten percent of the work day,

and that there was no limitation to occasional reaching, handling and fingering, to account for his

bilateral carpal tunnel syndrome. As discussed above, however, the ALJ’s RFC determination is

supported by substantial evidence in the record. “An ALJ may rely on a vocational expert’s

testimony regarding a hypothetical as long as there is substantial record evidence to support the

assumptions upon which the vocational expert based his opinion . . . and accurately reflect the

limitations and capabilities of the claimant involved[.]” Id. (citations & internal quotations

omitted). Thus, in light of the conclusion reached above, the ALJ did not err by failing to include

these additional limitations.

         Next, the plaintiff argues that the vocational expert failed to identify a significant number

of jobs that the plaintiff could perform, and the differences in the hypotheticals posed to the two

vocational experts resulted in significantly different job incidence numbers9 that could not be


9
  The plaintiff argues that the “only plausible explanation for Hall’s appearance at the second hearing is that, after the
first hearing, the ALJ came to the realization that Calandra’s testimony was insufficient to meet the Commissioner’s

                                                           21
supported.10 “Neither the Social Security Act, nor the Commissioner’s Regulations or Rulings

provide a definition for a ‘significant’ number of jobs.” Koutrakos v. Colvin, No. 3:13 CV 1290

(JGM), 2015 WL 1190100, at *21 (D. Conn. Mar. 16, 2016). Thus, courts are “generally guided

by numbers that have been found ‘significant’ in other cases[,]” Hamilton v. Comm’r of Soc. Sec.,

105 F. Supp. 3d 223, 230 (N.D.N.Y. May 13, 2015) (citation omitted), and courts within the

Second Circuit “have generally found that what constitutes a ‘significant’ number [of jobs] is fairly

minimal.” Rodriguez v. Astrue, No. 11 Civ. 6977 (PAC) (DF), 2013 WL 3753411, at *3 (S.D.N.Y.

July 17, 2013); Hanson v. Comm’r of Soc. Sec., No. 15 CV 0150 (GTS/WBC), 2016 WL 3960486,

at *13 (N.D.N.Y. Jun. 29, 2016) (numbers from 9,000 upwards constitute “significant”), report

and recommendation adopted sub. nom. Hanson v. Colvin, 3:15 CV 150 (GTS/WBC), 2016 WL

3951150 (N.D.N.Y. Jul. 20, 2016). Thus, in this case, the total number of jobs identified by the

first vocational expert, 13,600 (Tr. 104), could constitute a significant number of jobs. See Sena

v. Berryhill, No. 3:17 CV 912 (MPS), 2018 WL 3854771, at *15 (D. Conn. Aug. 14, 2018) (noting

that although the plaintiff challenged the “significance of 10,000 touch-up screener positions

nationally, none of the cases he cites supports this challenge, and the case law in general appears

to refute it.”).




burden at Step Five to show a significant number of jobs exist in the national economy[.]” (Pl.’s Mem. at 10). The
plaintiff, however, was the one who requested a second hearing, upon invitation from the ALJ, after the ALJ received
the report of Dr. Winstanley’s consultative examination. See note 2 supra.

10
  In the hypothetical posed to vocational expert Hall, the ALJ changed the “no left or right foot controls,” to “no left
foot controls,” and the ALJ changed the requirement of simple routine repetitive work “that does not require team
work or does not require working closely with the public[,]” to simple routine repetitive work “that does not require
team work or does not require working closely with the public” and includes “occasional interaction with co-workers,
the public, and supervisors.” (Tr. 61-62). The ALJ’s RFC limits the plaintiff to “no left foot controls” and both “simple,
routine, repetitious work tasks that do not require teamwork or working closely with the public” and “occasional
interaction with the public, co-workers, or supervisors[.]” (Tr. 26). Under both hypotheticals, each vocational expert
identified Surveillance System Monitor, but Calandra testified that there were 3,000 jobs in the national economy and
Hall testified that there were 130,000 such jobs. (Compare Tr. 104 and Tr. 62).


                                                           22
       The plaintiff argues that the job incidence numbers identified by vocational expert Hall are

not reliable in that he derived his numbers from “a Standard Occupational [Classification], [then

found] the Occupational Employment Statistics number that corresponds[,]” and then used

SkillTRAN and his professional experience to arrive at the number. (Tr. 67). SkillTRAN is a

database that derives data from the Bureau of Census – Current Population Survey and Bureau of

Labor Statistic – Occupational Employment Survey and National Long Term Employment

Projections. https://skilltran.com/index.php/support-area/documentation/223-jbp-defense (last

visited September 25, 2019). SkillTRAN “has examined each of the 12,761 DOT occupations and

related government occupational codes and cross-references to assign one or more NAICS [North

American Industry Classification System] industry codes to each DOT to indicate which NAICS

industries are the most like places for that DOT to be employed.” Id. Job Browser Pro is

commercial software produced and marketed by SkillTRAN; it “acts like a spreadsheet template

to perform appropriate simple calculations based on a selected DOT occupation.” Id. The plaintiff

argues that a cross-reference of the vocational expert’s testimony with the Job Browser Pro

estimates reveals that the vocational expert “could not possibly have relied on Job Browser Pro for

his job incidence numbers,” but instead, must have conjured the numbers from his “association

and experience.” (Pl.’s Mem. at 14-15). Specifically, the plaintiff asserts that the total employment

for the Standard Occupational Classification [“SOC”] covering surveillance system monitor (SOC

33-9099 “All Other Protective Service Workers”) is 135,120 for the five occupations that fall

within the classification, whereas, for 2016, Job Browser Pro estimates a national job incidence of

6,698 for the DOT code for just surveillance system monitor. (Pl.’s Mem. at 14). Additionally,

for the job of addresser, the total employment for the SOC for the seven occupations, which include

addressers (SOC 43-9022 “Word Processors and Typists”) is 67,230, but, for 2016, the Job Brower



                                                 23
Pro estimates national job incidence for 4,744 for the DOT code just for an addresser. Thus,

according to the plaintiff, Hall’s testimony that there are 130,000 national jobs for surveillance

system monitors, and 120,000 national jobs for addressers is not supported by substantial evidence.

(Pl.’s Mem. at 15).

       “An ALJ does not err when he relies on a vocational expert’s testimony that is based on

personal experience, labor market surveys, and published statistical sources in determining the

number of jobs available.” Saad v. Berryhill, No. 3:17 CV 2000 (KAD), 2019 WL 1429541, at *3

(D. Conn. Mar. 30, 2019) (citing Jones-Reid v. Astrue, 934 F. Supp. 2d 381, 407 (D. Conn.

2012), aff'd, 515 F. App’x. 32 (2d Cir. 2013) (summary order)). Moreover, the vocational expert

need only identify “‘the sources he generally consulted to determine’” the availability of jobs, even

if he does not provide “specific information.” Id. (quoting Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 450 (2d Cir. 2012) (citing Galiotti v. Astrue, 266 F. App’x. 66 (2d Cir. 2008) (summary

order)); see also McIntyre, 758 F.3d at 152 (“[A] vocational expert is not required to identify with

specificity the figures or sources supporting his conclusion, at least where he identified the sources

generally.”). This approach is rooted in the “extremely flexible” nature of the “substantial

evidence” standard which “gives federal courts the freedom to take a case-specific, comprehensive

view of the administrative proceedings, weighing all the evidence to determine whether it was

“substantial.”” Brault, 683 F.3d at 450.

       While the Court is sensitive to the plaintiff’s concern about the vague nature of Hall’s

testimony regarding his methodology in arriving at the job incidence numbers for the positions he

identified, the Court cannot conclude that the ALJ erred in his conclusion at Step Five. To date,

the Second Circuit does not require a detailed scrutiny of a vocational expert’s methods. See Lillis

v. Colvin, No. 3:16-CV-269 (WIG), 2017 WL 784949, at *5 (D. Conn. Mar. 1, 2017) (citing Brault,



                                                 24
683 F.3d at 449-50 (employing a substantial evidence standard for evaluating a VE's testimony

rather than a more stringent Daubert rule)); Galiotti, 266 F. App’x. at 68 (explaining that when a

VE identifies the sources he generally consulted to determine the number of jobs available, he is

not required to “identify with greater specificity the source of his figures or to provide supporting

documentation.”); Jones-Reid, 934 F. Supp. 2d at 407 (finding that when a VE “utilized reliable

statistical sources as well as personal knowledge and experience to develop the occupational

projections provided,” a “step-by-step description of the methodology used” was not required);

Henry v. Colvin, No. 12-CV-6822 (KBF), 2015 WL 9238959, at *7 (S.D.N.Y. Dec. 17, 2015)

(expressing concern about reliance on the Dictionary of Occupational Titles since it was published

over twenty-five years ago, and about actual availability of some of the jobs the VE proposed, but

noting that “the Dictionary is nevertheless an accepted basis for vocational opinion according to

the Commissioner's rules.”); Healy v. Colvin, No. 3:15-CV-01579 (JAM), 2016 WL 4581403, at

*7 (D. Conn. Sept. 2, 2016) (finding that when claimant could not show the VE's estimates were

factually incorrect, “[t]he failure of the vocational error to cite a source for his estimate does not

constitute error.”)). An identification of the general sources and consideration of the experience

and expertise of the vocational expert suffices; the ALJ need not inquire into the vocational

expert’s precise methodology. See Bradley v. Berryhill, No. 3:16 CV 1478 (JAM), 2017 WL

3314000, at *3-4 (D. Conn. Aug. 3, 2017) (holding that the ALJ “gave the [vocational expert’s]

testimony the scrutiny that the law requires[]” by asking what sources were relied on, and

considering the vocational expert’s expertise).

       In Bradley, the vocational expert arrived at job incidence numbers by using his expertise

and knowledge, as well as resources such as Job Brower Pro. Id. at *3. In striking similarity to

this case, the plaintiff argued that the ALJ erred by failing adequately to scrutinize the vocational



                                                  25
expert’s methodology in light of the fact that the vocational expert’s numbers were “implausibly

high.” Id. The Court rejected the plaintiff’s argument, holding that the ALJ “gave the [vocational

expert’s] testimony the scrutiny that the law requires[,]” which is to ask the vocational expert to

identify the sources he used to reach his opinion, and to consider the vocational expert’s expertise

in the field of vocational studies. Id.; see also Diaz v. Berryhill, No. 3:17 CV 735 (JCH), 2018 WL

4462366, at *9 (D. Conn. Sept. 18, 2018) (finding no error at step five even when the vocational

expert, relying on SkillTRAN and Job Browser Pro, “may not have provided the clearest

description of the individual steps” of the vocational expert’s methodology); see Blake v. Colvin,

No. 2:14 CV 52 (JMC), 2015 WL 3454736, at *8-9 (D. Vt. May 29, 2015) (holding that there was

no error at step five when the vocational expert, who had “extensive experience in the field of

vocational assessment[,]” identified Job Brower Pro as the source he relied on in determining the

job numbers, corroborated the numbers by his own vocational research, and submitted to a full

cross-examination regarding the source).

       Moreover, even if the numbers identified by Hall are reduced to the number of jobs

identified by the plaintiff for just the monitor and addresser jobs––namely, 6,698 jobs nationally

for a surveillance system monitor, and 4,744 jobs nationally for an addresser– there would still be

11,442 jobs identified, which, as discussed above, is a “significant” number of jobs in the national

economy. (See Pl.’s Mem. at 14). Accordingly, the ALJ did not err at Step Five.

VI.    CONCLUSION

       For the reasons stated below, the plaintiff's Motion to Reverse the Decision of the

Commissioner (Doc. No. 14) is denied, and the defendant’s Motion to Affirm (Doc. No. 18) is

granted.




                                                26
       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); FED. R. CIV. P. 73(c).

       Dated this 25th day of October, 2019 at New Haven, Connecticut.

                                                      _/s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                                 27
